DETAILED ACTION
Restriction/Election of Species
The Election filed 12/14/ 2020 and 6/15/2021 in response to the Restriction office action filed 10/15/20 is acknowledged and has been entered.  
Applicant's election of the following species is acknowledged: Species a1: 
a first anti-influenza A H1 antibody capture agent, a second anti- influenza A H3 antibody capture agent and a third anti-influenza B  antibody capture agent wherein none of the antibodies are universal as the type a plurality of captured agents capture agent; Species b1:  One label agent as type of at least tone label agent, wherein the label is a, strain-independent anti-HA antibody fluorescently tagged.  Applicant traversed the election of species a with respect to the specification as to any of the elected antibodies were universal and indicate specificities.  The grounds for traverse as indicated by the Applicant are supposed errors in the restriction requirement because no serious burden would result by examination of all species.  However, Applicant did not address the basis of the rejection that species are independent and distinct. For example the species of capture agents biomarkers are distinct because they represent distinct classes of antibodies that differing chemical structure and binding modes. In addition, these species are not obvious variants of each other based on the current record. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would 
Elected species (a) and (b) now read on claims 16, 18, 22-31 and 33.  Claims 19, 32 and 34 are withdrawn from further consideration as drawn to non-elected species.  As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. Claims 16, 18, 22-31 and 33 are currently under consideration.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, the provisional application 61/496223  and the parent 13/494802 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all claims of this application.  as applicant, added matter to the disclosure which is not supported by a system comprising a solid support; a plurality of capture agents affixed to said solid support, wherein: said plurality of capture agents bind influenza HA, said plurality of capture agents are affixed to the solid support in a plurality of discrete areas in an array, said discrete areas each containing only a single unique capture agent; 
said plurality of capture agents comprise: a first anti-influenza A H1 antibody capture agent; a second anti-influenza A H3 antibody capture agent; and a third anti-influenza B antibody capture agent (elected species)  at least one label agent to produce a detectable signal indicative of binding between said plurality of capture agents and the influenza HA target”.  
While the provisional application 61/496223  mentions once a “titer on chip system” (page 2 second paragraph) for the quantification of vaccine proteins, the provisional application does not provide support for a  system as claimed.  The only multiple target antigens disclosed are H1N1 and HA from influenza H3N2 (page 4 first paragraph;fig.6).  A plurality of capture agents comprise: a first anti-influenza A H1 antibody capture agent; a second anti-influenza A H3 antibody capture agent; and a third anti-influenza B antibody capture agent, is not disclosed.  
Further, while the parent application 13/494802 discloses in one embodiment numerous capture agents could be immobilized on the array for multiple target agents for example HA antigens from influenza A H1N1, influenza A H3N2 and influenza B in a multiplex analysis(page 10 lines 19-24), the parent application does not disclose a system as claimed comprising plurality of capture agents affixed to said solid support, wherein: said plurality of capture agents bind influenza HA, said plurality of capture third anti-influenza B antibody capture agent (elected species) and at least one label agent to produce a detectable signal indicative of binding between said plurality of capture agents and the influenza HA target.  Instead the parent application discloses the system comprises at least one capture agent that is strain-specific or subtype-specific influenza anti-HA antibodies in the alternative (claim 18).
The instant examined claims (16, 18, 22-31 and 33) are given priority only to the filing date of 3/11/2019.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose a system as originally claimed. 
New Claim Rejections - 35 USC § 112- New Matter
Claims 16, 18, 22-31 and 33 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed 
The claims have been amended to recite the limitations for: “a system for quantification of an amount of influenza hemagglutinin (HA) target protein present in a sample, comprising: 
[..] said plurality of capture agents comprise: a first anti-influenza A H1 antibody capture agent; a second anti-influenza A H3 antibody capture agent; and a third anti-influenza B antibody capture agent; at least one label agent to produce a detectable signal indicative of binding between said plurality of capture agents and the influenza HA target.  While the specification as filed (3/11/2019), discloses a system (claims 16, 18), the system comprises  at least one capture agent that is strain-specific or subtype-specific influenza anti-HA antibodies in the alternative (claim 18).  A system comprising a first anti-influenza A H1 antibody capture agent; a second anti-influenza A H3 antibody capture agent; and a third anti-influenza B antibody capture agent; at least one label agent to produce a detectable signal indicative of binding between said plurality of capture agents and the influenza HA target is not disclosed. The body of the specification does not even mentions “system”. The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a 
This is a new matter rejection.
Written Description
Claims 16, 18, 22-31 and 33 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors(s), at the time the application was filed, had possession of the claimed invention.  
Claims 16, 18, 22-31 and 33 are broadly drawn to a system [..] comprising the genus  “label agent” which is broad and encompasses substantial variability. Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics.... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  A 
Thus, the instant specification may provide an adequate written description of “label agent”  per Lilly by structurally describing a representative number of “label agent”  capable to produce a detectable signal indicative of said binding between reference or target material(s) and capture agent(s);[..] wherein the at least one capture agent comprises anti-influenza A H1 antibody, anti-influenza A H3 antibody and anti-influenza B antibody, and wherein the reference and target materials are influenza hemagglutinin.  or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does not describe the claimed method in a manner that satisfies either the Lilly or Enzo standards. The specification does not provide the complete structure of “label agent”  capable to produce a detectable signal indicative of said binding between reference or target material(s) and capture agent(s);[..] wherein the at least one capture agent comprises anti-influenza A H1 antibody, anti-influenza A H3 antibody and anti-influenza B antibody, and wherein the reference and target materials are influenza hemagglutinin nor does the specification provide any partial structure of such “label agents”   nor any physical or chemical characteristics of “label agent”   nor any functional characteristics coupled with a known or disclosed correlation Enzo. 
The specification also fails to describe “label agent”  capable to produce a detectable signal indicative of said binding between reference or target material(s) and capture agent(s);[..] wherein the at least one capture agent comprises anti-influenza A H1 antibody, anti-influenza A H3 antibody and anti-influenza B antibody, and wherein the reference and target materials are influenza hemagglutinin by the test set out in Lilly.  The specification only discloses an antibody labeled agent that binds an HA antigen (fig 3, page 11). Therefore, it necessarily fails to describe a "representative number" of such species.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
Thus, the specification does not provide an adequate written description of “label agents” that are required to practice the claimed invention or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention.  Since the specification fails to adequately describe or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 18, 22-31 and 33 are rejected under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Moste et al. (US 2009/0092620) in view of in view of Eagan et al. (US2010/0304359). 
Claims of this invention are drawn to a system for quantification of an amount of influenza hemagglutinin (HA) target protein present in a sample, comprising: 
a solid support; a plurality of capture agents affixed to said solid support, wherein: said plurality of capture agents bind influenza HA, said plurality of capture agents are affixed to the solid support in a plurality of discrete areas in an array, said discrete areas each containing only a single unique capture agent; 
said plurality of capture agents comprise: a first anti-influenza A H1 antibody capture agent; a second anti-influenza A H3 antibody capture agent; and a third anti-influenza B antibody capture agent; or sialic acid glycopeptides or proteins; at least one label agent to produce a detectable signal indicative of binding between said plurality of capture agents and the influenza HA target.  
Claim interpretation 
The element “a support” includes the in definite article “a”.  The Federal Circuit, however, noted the claim construction principle that:an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” … In KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351 (Fed. Cir. 2000).  Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the 
Moste et al. teach throughout the patent and especially in Detail Description, antibody agents and methods for the quantification of a flu virus HA, wherein methods can be implemented on various platforms including ELISA plates/readers or Biacore systems [0055]-[0062].  
In one embodiment “specific ELISA”,  Moste et al. teach a plurality of  sub-type specific antibodies affixed to wells in a 96 well plate [0112] which reads on discrete locations in an array as the instant speciation defines  arrays as  any solid support onto which a specific arrangement of capture agents can be placed onto one of more of its surface (page 7 lines 17-26).  Moste et al. teach said plurality of capture agents bind influenza HA comprising sub-type specific monoclonal antibodies i.e. a first anti-influenza A H1 antibody capture agent a second anti-influenza A H3 antibody capture agent,; and a third anti-influenza B antibody capture agent [0112] to assay HA in 3 stains present in a trivalent vaccine [0109][0120]  i.e. H1N1, H3N2 and influenza B (instant claim 30), wherein the influenza is A H1N1 (instant claims 26-27); wherein the influenza is A H3N2 (instant claims 28-29).  In a different configuration “polyspecific “, Moste et al. teach the system comprises  an universal antibody as a capture agent that comprises a plurality of molecules, each having anti-influenza AH1 , AH3 and anti-influenza B  specificities and the at least one label agent is also an universal antibody [0110][0116]. As the claim does not require the first second and third 
Each of the antibodies is deposited at the bottom of the 96 well plate (Dynex), which reads on  discrete areas each containing only a single unique capture agent as for example a strain specific monoclonal capture antibody.  A label agent as for example an antibody that binds haemagglutins of type A  H1 and H3 and of type B (Abstract) i.e. clone Y13F9  (instant claims 18,19) is labeled either directly or indirectly and used to produce a detectable signal as for example colorimetric (instant claim 23) and  read by Molecular Devises Versa Maxx  plate reader. [01112]. The assay is quantitative and uses a calibration curve using a standard that binds the capture agents as for example reference antigens provided by NISBC which were purified solutions of H1NI, H3N2 and B-influenza strains or purified HA from these stains [0110] [0116]table 2. References and controls including positive controls are deposited on the plate[0113].
Yet in another embodiment, Moste et al. 
As Moste et al. teach all claimed elements for the quantification of an amount of influenza HA target protein Moste et al. anticipates a system as claimed.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In the alternative, one of ordinary skill in the art would have been able to assemble the ELISA platform and label reagents in a system for the quantification of the amount of influenza hemagglutinin (HA) for user convenience during the influenza vaccine development because Eagan et al. teach systems for detecting multiple analytes comprising test devices reagents and readers (Figs 2-3) minimize the steps required process sample and simplifies the process for reading a result[0006][0167], wherein the analytes can be influenza A and subtypes antigenic components and influenza B antigenic components [0032][0042] [0045][0046][0125] [0179] [0023] detected in a multiplex sandwich [0128][0129]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 31, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moste et al. (US 2009/0092620) as applied to claims 16, 18, 22-31 and 33  in view of Thermofischer ELISA Guide. (2008; retrieved from http://tools.thermofisher.com/content/sfs/brochures/1602127-Assay-Development- Handbook.pdf)
Regarding claim 31, in some embodiments Moste et al. do not explicitly teach a negative control on the ELISA plates.  In addition, regarding claim 23, in some embodiments Moste et al. do not explicitly teach serially diluted antibodies on the solid support. 
Thermofischer ELISA Guide teach throughout the publication and especially on page 6 , the goal to developing an ELISA assay is to achieve the best signal to noise ratio for the sensitivity level desired and to be able to measure the antigen over a biological relevant dynamic range. Thermofischer ELISA Guide
It would have been prima facie obvious, at the time the invention was made, to use serial dilutions of the plurality of antibodies and a negative control on the solid support as taught in Thermofischer ELISA Guide in embodiments of Moste et al as for example for the specific sandwich  ELISA.    One would be motivated to do so, to allow for an optimal signal to noise ratio for improved sensitivity and to extend the dynamic range of the assay as taught in Thermofischer ELISA Guide.

Claims 16, 18, 22-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wiese et al. (Clinical Chemistry 2001; 47.8 pages 1451-1457) and Moste et al. (US 2009/0092620).
Wiese et al. teach throughout the publication and especially in Abstract a multiplex ELISA system to allow simultaneous detection of multiple analytes at multiple array addresses within a well i.e. solid support.  In particular, Wiese et al. teach a plurality of capture agents affixed to said solid support, in a plurality of discrete areas in an array, said discrete areas each containing only a single unique capture agent (fig.1). Wiese et al. teach print solutions comprise capture antibody dilution series i.e. a decreasing concentration on the solid support (page 1452, left second paragraph).   Wiese et al. teach at least one label agent to produce a detectable signal indicative of binding between said plurality of capture agents (Fig.1; page 1452, right second paragraph).  Wiese et al. 
Wiese et al. teach the feasibility of simultaneous multi-analyte ELISA performed on a microarray format comprising a plurality of monoclonal antibodies using PSA and isoform thereof as test analytes.  Wiese et al. is silent using the system for the detection of influenza HA, thus, Wiese et al. is silent regarding the plurality of capture agents comprise: a first anti-influenza A H1 antibody capture agent; a second anti-influenza A H3 antibody capture agent; and a third anti-influenza B antibody capture agent;.
Moste et al is relied upon as in the 102 rejection above, in particular the teachings of the “specific ELISA” embodiment as set forth above.  
It would have been prima facie obvious, at the time the invention was made, to immobilize a plurality of capture agents comprising: a first anti-influenza A H1 antibody capture agent; a second anti-influenza A H3 antibody capture agent; and a third anti-influenza B antibody capture and a label agent to produce a detectable signal indicative of binding between said plurality of capture agents as taught in Moste et al. on  a multiplex ELISA platform as taught in Wiese et al.  to form a system for the detection and quantification of influenza HA target in the in a trivalent vaccine samples Moste et al.  
One would be motivated to do so as Wiese et al teach the utility of the microarray platform allows for multiplex quantification in a single well with an extended detection range and because quantification of 
It would have also been prima facie obvious, at the time the invention was made, to modify the 3-ELISA of Moste et al. and immobilize the plurality of antibodies used in the 3-ELISA , on a multi-analyte ELISA as taught in Wiese et al with a reasonable expectation of simultaneous detection of multiple HA analytes at multiple array addresses within a single well as Wiese et al demonstrates a good correlation between classic sandwich ELISA and the microarray platform based on a sandwich ELISA, also taught in Moste et al. 
One would be motivated to do so as Wiese et al. teach a logical progression of the widely used micro titer ELISA plate is toward protein array format that allows simultaneous detection of multiple analytes at multiple array addresses within a single well (Abstract), to advantageously allow for rapid HA protein quantification in the sample of Moste et al. during the influenza vaccine development, with a system platform that is easily automated to save cost and time as taught in Wiese et al. ( page 1455, left last paragraph).  

Claims 16, 18, 22-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlen et al. (US2012/0316079, IDS reference)
Rowlen et al. teach throughout the patent a solid support; a plurality of capture agents affixed to said solid support, wherein: said plurality of capture agents bind influenza HA, said plurality of capture agents are affixed to the solid support in a plurality of discrete areas in an array, said discrete areas each containing only a single unique capture agent; at least one label agent to produce a detectable signal indicative 
While Rowlen et al. teach the system comprises at least one capture agent is strain-specific or subtype-specific influenza anti-HA antibodies in the alternative (claim 18), It would have been prima facie obvious, at the time the invention was made, to have used a  plurality of capture agents comprise: a first anti-influenza A H1 antibody capture agent; a second anti-influenza A H3 antibody capture agent; and a third anti-influenza B antibody capture agent because Rowlen et al. teach solid supports comprising such antibodies can be used in a multiples assay[0037].  
One would be motivated to include antibodies to both strain specific influenza A and B as well as influenza subtype A specific antibodies to influenza H1N1 and H3N2 because such antigens are present in the trivalent influenza vaccines, to reduce the number of assays required to quantify the potency of the yearly trivalent influenza vaccines as taught in Rowlen et al. [0037].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 30 dependent on 16,  recites “the system is configures for use with a sample [..]” without reciting any additional structural elements to limit the system of claim 16. The recitation of a product configured to perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16, 18, 22-31 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of USPAT No. 10,732180 referred as ‘180 in view of Eagan et al.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite solid supports with the same capture antibodies and labeled agents for the quantification of HA in a sample.   ‘180 does not claim a system.
Eagan et al. is relied upon for the teachings of systems for detecting multiple analytes as for example systems comprising test devices, reagents and readers (Figs 2-3) minimize the steps required process sample and simplifies the process for reading a result[0006][0167].  In one embodiments the analytes are influenza A and subtypes antigenic components and influenza B antigenic components [0032][0042] [0045][0046][0125] [0179] [0023] detected in a multiplex sandwich [0128][0129] in a system comprising a solid support and a plurality of antibodies immobilized thereon via pRNA in a plurality of discrete areas in an arrangement i.e. array said discrete areas each containing only a single unique capture agent (Figs 5A/B) [0127] wherein antibodies have specific for the antigenic components as for example HA (table 5) and providing at least a label reagent Fig 5A [0034][0073[0132]].  Signal is obtained by a reader [0095][0137]. 
It would have been prima facie obvious, at the time the invention was made, to have used a the support and label agents of ‘180 in a system for the quantification of the amount of influenza hemagglutinin (HA) for user convenience during the influenza vaccine development and because Eagan et al.  teach that the system reduces the level of training for an operator to process and read the results [0006].  . While ‘180  ’180 

Claims 16, 18, 22-31 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of USPAT No. 10,261,081 referred as ‘081 in view of Eagan et al. (US2010/0304359). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite solid supports with the same capture antibodies and labeled agents for the quantification of HA in a sample.    ‘081 does not claim a system, 
Eagen is relied upon as in the rejection above.  
It  would have been prima facie obvious, at the time the invention was made, to have used a the support and label agents of ‘081 in a system for the quantification of the amount of influenza hemagglutinin (HA) for user convenience during the influenza vaccine development and because Eagan et al.  teach that the system reduces the level of training for an operator to process and read the results [0006].  
Conclusion

No claims allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641